Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2 December 2021 have been fully considered but they are not persuasive.
Applicant suggests that 3GPP document R1-1904188 fails to anticipate the claims of the instant application since the document fails to teach a TDRA table designed for multi-PUSCH grants. Examiner respectfully disagrees with this assessment.
R1-1904188 teaches scheduling one uplink grant for dynamic PUSCH and one grant for configured grant PUSCH (option 4, p. 3). R1-1904188 teaches multiple PUSCH grants. Any TDRA table utilized would be a table configured to use with multiple grants. R1-1904188 teaches a TDRA table designed for multi-PUSCH grants. R1-1904188 anticipates each and every element of the claims.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim(s) 1 - 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP document R1-1904188.
	R1-1904188 teaches:

1. (Original) A method of wireless communication by a User Equipment (UE), comprising:
	receiving downlink control information (DCI) scheduling a plurality of physical uplink shared channel (PUSCH) transmissions for corresponding transport blocks (TBs) (for a transport block, one dynamic UL grant or one configured grant schedules two or more PUSCH repetitions that can be in one slot, or across slot boundary in consecutive available slots, section 1), wherein time domain resources are allocated for the plurality of PUSCH transmissions according to a Time Domain Resource Allocation (TDRA) pattern selected from a TDRA table designed for multi-PUSCH grants and the DCI comprises an indication of the TDRA pattern (the number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from the TDRA field in the DCI indicating an entry in a higher layer configured table, section 2);
	determining, based on the indication, the TDRA pattern from the TDRA table (mapping of the repetitions to slots can be obtained from the TDRA field in the DCI indicating an entry in a higher layer configured table, section 2); and
	determining, based on the determined TDRA pattern, the allocation of the time domain resources for the plurality of PUSCH transmissions (example shown in Table 1, assuming the largest actual repetition number is 3, each entry indicates PUSCH mapping type, the slot offset which indicates the slot index for each PUSCH repetition and SLIV for each repetition; same to Rel-15, the slot index of the first repetition (numbered from 0) can be determined by K2, i.e., slot offset #0 in Table 1; the slot index of the remaining repetition can be determined by slot offset#i, as nt+slot offset#i, where n is the slot index of the first repetition, and slot offset#i is the slot offset associated with repetition index #i; in Table 1, if Row index#2 is indicated, then the second repetition is in the same slot as the first repetition while the third repetition is in the next available slot, section 2).

2. (Original) The method of claim 1, wherein:
	each row of the TDRA table corresponds to a different TDRA pattern (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3);
(number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3); and
	each TDRA pattern defines a different pattern for allocating time domain resources for the plurality of PUSCH transmissions (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).

3. (Original) The method of claim 2, wherein the allocation information for each TDRA pattern from the TDRA table comprises:
	for at least a first scheduled PUSCH transmission of the plurality of PUSCH transmissions, information relating to a slot offset, a starting symbol, an allocation symbol length and a mapping type (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).

4. (Original) The method of claim 2, wherein the allocation information for each TDRA pattern from the TDRA table further comprises:
	for each subsequent PUSCH transmission of the plurality of PUSCH transmissions, information relating to at least one of an allocation symbol length or a mapping type (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).

(number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).

6. (Original) The method of claim 1, further comprising receiving an indication of a maximum number of transmissions that can be scheduled by the DCI via Radio Resource Control (RRC) signaling (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3, this implies, that access to the entire table can be employed, allowing for a determination of the maximum allowed repetitions, also section 2.3 allows for RRC signaling of the TDRA).

7. (Original) The method of claim 1, further comprising receiving a configuration of the TDRA table via Radio Resource Control (RRC) signaling (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3, this implies, that access to the entire table can be employed, allowing for a determination of the maximum allowed repetitions, also section 2.3 allows for RRC signaling of the TDRA).

8. (Original) A method of wireless communication by a base station (BS), comprising:
	allocating time domain resources for a plurality of physical uplink shared channel (PUSCH) transmissions for corresponding transport blocks (TBs) (for a transport block, one dynamic UL grant or one configured grant schedules two or more PUSCH repetitions that can be in one slot, or across slot boundary in consecutive available slots, R1-1904188, section 1), according to a Time Domain (the number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from the TDRA field in the DCI indicating an entry in a higher layer configured table, section 2); and
	transmitting downlink control information (DCI) scheduling the plurality of PUSCH transmissions, wherein the DCI comprises an indication of the TDRA pattern selected from the TDRA table (example shown in Table 1, assuming the largest actual repetition number is 3, each entry indicates PUSCH mapping type, the slot offset which indicates the slot index for each PUSCH repetition and SLIV for each repetition; same to Rel-15, the slot index of the first repetition (numbered from 0) can be determined by K2, i.e., slot offset #0 in Table 1; the slot index of the remaining repetition can be determined by slot offset#i, as n+slot offset#i, where n is the slot index of the first repetition, and slot offset#i is the slot offset associated with repetition index #i; in Table 1, if Row index#2 is indicated, then the second repetition is in the same slot as the first repetition while the third repetition is in the next available slot, section 2).

9. (Original) The method of claim 8, wherein:
	each row of the TDRA table corresponds to a different TDRA pattern (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3);
	each TDRA pattern is defined by allocation information in a plurality of columns of the corresponding row of the TDRA table (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3); and
(number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).

10. (Original) The method of claim 9, wherein the allocation information for each TDRA pattern from the TDRA table comprises:
	for at least a first scheduled PUSCH transmission of the plurality of PUSCH transmissions, information relating to a slot offset, a starting symbol, an allocation symbol length and a mapping type (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).

11. (Original) The method of claim 10, wherein the allocation information for each TDRA pattern from the TDRA table further comprises:
	for each subsequent PUSCH transmission of the plurality of PUSCH transmissions, information relating to at least one of an allocation symbol length or a mapping type (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).

12. (Original) The method of claim 10, wherein the time domain resources allocated to each transmission according to the allocation information in the TDRA table are contained within a slot of a subframe (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).

(number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3, this implies, that access to the entire table can be employed, allowing for a determination of the maximum allowed repetitions, also section 2.3 allows for RRC signaling of the TDRA).

14. (Original) The method of claim 8, further comprising transmitting a configuration of the TDRA table via Radio Resource Control (RRC) signaling (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3, this implies, that access to the entire table can be employed, allowing for a determination of the maximum allowed repetitions, also section 2.3 allows for RRC signaling of the TDRA).

15. (Original) An apparatus for wireless communication by a User Equipment (UE), comprising:
	a receiver configured to receive downlink control information (DCI) scheduling a plurality of physical uplink shared channel (PUSCH) transmissions (for a transport block, one dynamic UL grant or one configured grant schedules two or more PUSCH repetitions that can be in one slot, or across slot boundary in consecutive available slots, R1-1904188, section 1), wherein time domain resources are allocated for the plurality of PUSCH transmissions according to a Time Domain Resource Allocation (TDRA) pattern selected from a TDRA table designed for multi-PUSCH grants and the DCI comprises an indication of the TDRA pattern (the number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from the TDRA field in the DCI indicating an entry in a higher layer configured table, section 2); and
(example shown in Table 1, assuming the largest actual repetition number is 3, each entry indicates PUSCH mapping type, the slot offset which indicates the slot index for each PUSCH repetition and SLIV for each repetition; same to Rel-15, the slot index of the first repetition (numbered from 0) can be determined by K2, i.e., slot offet #0 in Table 1; the slot index of the remaining repetition can be determined by slot offset#i, as n+slot offset#i, where n is the slot index of the first repetition, and slot offset#i is the slot offset associated with repetition index #i; in Table 1, if Row index#2 is indicated, then the second repetition is in the same slot as the first repetition while the third repetition is in the next available slot, section 2).

16. (Original) The apparatus of claim 15, wherein:
	each row of the TDRA table corresponds to a different TDRA pattern (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3);
	each TDRA pattern is defined by allocation information in a plurality of columns of the corresponding row of the TDRA table (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3); and
	each TDRA pattern defines a different pattern for allocating time domain resources for the plurality of PUSCH transmissions (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).


	for at least a first scheduled PUSCH transmission of the plurality of PUSCH transmissions, information relating to a slot offset, a starting symbol, an allocation symbol length and a mapping type (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).

18. (Original) The apparatus of claim 16, wherein the allocation information for each TDRA pattern from the TDRA table further comprises: 
	for each subsequent PUSCH transmission of the plurality of PUSCH transmissions, information relating to at least one of an allocation symbol length or a mapping type (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).

19. (Original) The apparatus of claim 18, wherein the time domain resources allocated to each PUSCH transmission according to the allocation information in the TDRA table are contained within a slot of a subframe (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).

20. (Original) The apparatus of claim 15, further comprising receiving an indication of a maximum number of transmissions that can be scheduled by the DCI via Radio Resource Control (RRC) signaling (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3, this implies, that access to the entire table can be employed, allowing for a determination of the maximum allowed repetitions, also section 2.3 allows for RRC signaling of the TDRA).

21. (Original) The apparatus of claim 15, further comprising receiving a configuration of the TDRA table via Radio Resource Control (RRC) signaling (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3, this implies, that access to the entire table can be employed, allowing for a determination of the maximum allowed repetitions, also section 2.3 allows for RRC signaling of the TDRA).

22. (Original) An apparatus for wireless communication by a base station (BS), comprising:
	at least one processor configured to allocate time domain resources for a plurality of physical uplink shared channel (PUSCH) transmissions (for a transport block, one dynamic UL grant or one configured grant schedules two or more PUSCH repetitions that can be in one slot, or across slot boundary in consecutive available slots, section 1), according to a Time Domain Resource Allocation (TDRA) pattern selected from a TDRA table designed for multi-PUSCH grants (the number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from the TDRA field in the DCI indicating an entry in a higher layer configured table, section 2); and
	a transmitter configured to transmit downlink control information (DCI) scheduling the plurality of PUSCH transmissions, wherein the DCI comprises an indication of the TDRA pattern selected from the TDRA table (example shown in Table 1, assuming the largest actual repetition number is 3, each entry indicates PUSCH mapping type, the slot offset which indicates the slot index for each PUSCH repetition and SLIV for each repetition; same to Rel-15, the slot index of the first repetition (numbered from 0) can be determined by K2, i.e., slot offet #0 in Table 1; the slot index of the remaining repetition can be determined by slot offset#i, as nt+slot offset#i, where n is the slot index of the first repetition, and slot offset#i is the slot offset associated with repetition index #i; in Table 1, if Row index#2 is indicated, then the second repetition is in the same slot as the first repetition while the third repetition is in the next available slot, section 2).

23. (Original) The apparatus of claim 22, wherein: 
	each row of the TDRA table corresponds to a different TDRA pattern (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3);
	each TDRA pattern is defined by allocation information in a plurality of columns of the corresponding row of the TDRA table (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3); and
	each TDRA pattern defines a different pattern for allocating time domain resources for the plurality of PUSCH transmissions (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).

24. (Original) The apparatus of claim 23, wherein the allocation information for each TDRA pattern from the TDRA table comprises:
	for at least a first scheduled PUSCH transmission of the plurality of PUSCH transmissions, information relating to a slot offset, a starting symbol, an allocation symbol length and a mapping (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).

25. (Original) The apparatus of claim 24, wherein the allocation information for each TDRA pattern from the TDRA table further comprises:
	for each subsequent PUSCH transmission of the plurality of PUSCH transmissions, information relating to at least one of an allocation symbol length or a mapping type (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).

26. (Original) The apparatus of claim 24, wherein the time domain resources allocated to each transmission according to the allocation information in the TDRA table are contained within a slot of a subframe (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3).

27. (Original) The apparatus of claim 23, further comprising indicating a maximum number of transmissions that can be scheduled by the DCI via Radio Resource Control (RRC) signaling (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3, this implies, that access to the entire table can be employed, allowing for a determination of the maximum allowed repetitions, also section 2.3 allows for RRC signaling of the TDRA).

28. (Original) The apparatus of claim 22. further comprising transmitting a configuration of the TDRA table via Radio Resource Control (RRC) signaling (number of repetitions, starting symbols of each repetition, length of each repetition, and mapping of the repetitions to slots can be obtained from each entry in the table, Section 2.3, this implies, that access to the entire table can be employed, allowing for a determination of the maximum allowed repetitions, also section 2.3 allows for RRC signaling of the TDRA).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463